DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brad Lawrence on 04/06/21.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) A crossflow heat exchanger comprising:
an outer housing; 
an inlet that receives a hot fluid to be cooled on a first side of the outer housing;
a monolithic manifold that includes a central receiving reservoir that is coupled to the inlet and one or more outer reservoirs, wherein the hot fluid received at the inlet passes into the central receiving reservoir; 
tubes disposed within the outer housing that connect the central receiving reservoir and the one or more outer reservoirs; 
an outlet disposed on an opposite side of the outer housing, wherein the outlet is connected to the one or more outer reservoirs and removes cooled fluid from the heat exchanger; 
end caps disposed at opposing ends of the monolithic manifold; and 
wherein the monolithic manifold includes a gap formed between the central receiving reservoir and the one or more outer reservoirs and  provides for structural independence between the central receiving reservoir and the one or more outer reservoirs over a majority of a length of the monolithic manifold in all flow directions of the hot fluid.

2. (Cancelled)

3. (Currently Amended) The crossflow heat exchanger of claim 1, wherein the gap passes through the end caps.
 
4. (Currently Amended) The crossflow heat exchanger of claim 3, wherein the gap includes one or more supports disposed therein between the central receiving reservoir and the one or more outer reservoirs.

5. (Currently Amended) The crossflow heat exchanger of claim 1, wherein the inlet includes at least two inlet portions.

6.-17. (Cancelled)

Allowable Subject Matter
Claims 1 and 3-5 are allowed.
The following is an Examiner’s statement of reasons for allowance:
WATANABE (US 2013/0105130), SHRADER (US 8,726,976) and YAMAMOTO (US 5,479,985) are considered to be the closest prior art of record.
Regarding claim 1, WATANABE discloses a crossflow heat exchanger comprising: 
an outer housing (19); 
an inlet (11) that receives a hot fluid to be cooled on a first side (e.g. right side in Fig. 1) of the outer housing; 
the hot fluid received at the inlet passes into the central receiving reservoir; 
tubes (17) disposed within the outer housing (between 19s) that connect the central receiving reservoir and the one or more outer reservoirs (tubes fluidly connect 5 and 6); 
an outlet (12), wherein the outlet is connected to the one or more outer reservoirs (i.a. Fig. 1) and removes cooled fluid from the heat exchanger; 
end caps (22, i.a. Fig. 4) disposed at opposing ends of the manifold (i.a. Fig. 4); and 
wherein the manifold includes a gap (Fig. A below) formed between the central receiving reservoir and the one or more outer reservoirs.
	SHRADER teaches a monolithic manifold (22; “3D printing” col. 6 lines 29-32) may be manufactured using selective laser sintering, or direct laser sintering, or “3D printing,” wherein the manifold is built up layer by layer using an additive process typically utilizing metal powders and liquid or granular polymers, although other materials are possible (col. 6 lines 32-35). New layers are added to existing layers by adding and bonding material in the area defined by a thin slice created in-situ as the manifold is built up (col. 6 lines 35-39).
	YAMAMOTO teaches a manifold (54, Fig. 14) with an inlet (62) on a first side and an outlet (63) on an opposite side.
The above underlined limitation is an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCCPA 1963). In the instant case, the prior art heat exchanger structure could be utilized to heat or cool a fluid.
The prior art fails to teach or render obvious the claim limitation “the gap provides for structural independence between the central receiving reservoir and the one or more outer reservoirs over a 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A GAP)]
    PNG
    media_image1.png
    430
    808
    media_image1.png
    Greyscale

Figure A Annotations of WATANABE Fig. 3.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747